             Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 1 of 33




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
                           1
    BELK, INC., et al.,                                              ) Case No. 21-30630 (MI)
                                                                     )
                               Reorganized Debtors.                  ) (Jointly Administered)
                                                                     )

                   REORGANIZED DEBTORS’ APPLICATION TO
          EMPLOY AND RETAIN ALVAREZ & MARSAL NORTH AMERICA,
           LLC AS FINANCIAL ADVISOR PURSUANT TO SECTIONS 327(a)
     AND 328 OF THE BANKRUPTCY CODE EFFECTIVE AS OF FEBRUARY 23, 2021

             This application seeks an order that may adversely affect you. If you oppose the
             application, you should immediately contact the moving party to resolve the dispute.
             If you and the moving party cannot agree, you must file a response and send a copy
             to the moving party. You must file and serve your response within 21 days of the date
             this was served on you. Your response must state why the application should not be
             granted. If you do not file a timely response, the relief may be granted without further
             notice to you. If you oppose the application and have not reached an agreement, you
             must attend the hearing. Unless the parties agree otherwise, the court may consider
             evidence at the hearing and may decide the application at the hearing.

             Represented parties should act through their attorney.
             The above-captioned reorganized debtors (collectively, the “Reorganized Debtors,” and

before the effective date of their chapter 11 plan, the “Debtors”) state as follows in support of this

application (this “Application”):2

                                                 Relief Requested

1     A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
      Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.

2     The facts and circumstances supporting this Application are set forth in the Declaration of William Langley, Chief
      Financial Officer of Belk, Inc., in Support of the Debtors’ Chapter 11 Petitions and First Day Motions (the “First
      Day Declaration”), filed substantially contemporaneously with the Debtors’ voluntary petitions for relief under
      chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on February 23, 2021 (the
      “Petition Date”) and incorporated by reference herein. Capitalized terms used but not immediately defined in this
      Application shall have the meanings assigned to them elsewhere in this Application or in the First Day
      Declaration, as applicable.
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 2 of 33




                1.      The Reorganized Debtors seek entry of an order, substantially in the form

attached hereto (the “Order”): (a) authorizing the Debtors and the Reorganized Debtors to employ

and retain Alvarez & Marsal North America, LLC, together with employees of its affiliates (all of

which are wholly owned by its parent company and employees), its wholly owned subsidiaries,

and independent contractors (collectively, “A&M”) as their financial advisor, pursuant to sections

327(a) and 328 of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code,

to perform the services set forth more fully herein, effective as of the Petition Date; and

(b) granting related relief.

                                     Jurisdiction and Venue

                2.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). The Reorganized Debtors confirm their

consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), to the entry of a final order by the Court.

                3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                4.      The bases for the relief requested herein are sections 327(a), 328, and 330

of title 11 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and rules 2014-1 and

2016-1 of the Local Bankruptcy Rules for the Southern District of Texas (the “Local Rules”).

                                        Retention of A&M

                5.      In consideration of the size and complexity of their businesses, as well as

the exigencies of the circumstances, the Debtors and Reorganized Debtors have determined that

the services of experienced financial advisors will substantially enhance their attempts to

maximize the value of their estates. A&M is well qualified to provide these services in light of

their extensive knowledge and expertise with respect to chapter 11 proceedings.



                                                  2
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 3 of 33




               6.      A&M specializes in interim management, crisis management, turnaround

consulting, operational due diligence, creditor advisory services, and financial and operational

restructuring. A&M’s debtor advisory services have included a wide range of activities targeted

at stabilizing and improving a company’s financial position, including developing or validating

forecasts, business plans and related assessments of a business’s strategic position; monitoring and

managing cash, cash flow and supplier relationships; assessing and recommending cost reduction

strategies; and designing and negotiating financial restructuring packages.

               7.      Since its inception in 1983, A&M has been a global provider of turnaround

advisory services to companies in crisis or those in need of performance improvement in specific

financial and operational areas, including: In re Ascena Retail Group, Inc., No. 20-33113 (KRH)

(Bankr. E.D. Va. Sept. 11, 2020); In re Extraction Oil & Gas, Inc. No. 20-03167 (CSS) (Bankr.

D. Del. Aug. 11, 2020); In re Sable Permian Resources, LLC No. 20-33193 (MI) (Bankr. S.D.

Tex. Aug. 7, 2020); In re Intelsat SA, No. 20-32299 (KLP) (Bankr. E.D. Va. July 1, 2020); In re

Southern Foods Group, LLC, No. 19-36313 (DRJ) (Bankr, S.D. Tex. December 6, 2019); In re

Forever 21, Inc., Case No. 19-12122 (Bankr. D. Del. Sept. 29, 2019); In re Legacy Reserves Inc.,

No. 19-33395 (MI) (Bankr. S.D. Tex. July 24, 2019); In re Windstream Holdings, Inc., No. 19-

22312 (RDD) (Bankr. S.D.N.Y. Apr. 22, 2019); In re Southcross Energy Partners, L.P., No. 19-

10702 (MFW) (Bankr. D. Del. Apr. 1, 2019); In re Nine West Holding, Inc., No. 18-20947 (SCC)

(Bankr. S.D.N.Y. July 2, 2018); In re iHeartMedia, Inc., No. 18-31274 (MI) (Bankr. S.D. Tex.

Apr. 12, 2018); In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Oct. 25, 2017);

and In re Seadrill Ltd., No. 17-60079 (DRJ) (Bankr. S.D. Tex. Sept. 12, 2017).

               8.      In addition, A&M is familiar with the Debtors’ businesses, financial affairs,

and capital structure. Since the firm’s initial engagement on April 1, 2020, the A&M personnel




                                                 3
        Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 4 of 33




providing services to the Debtors (the “A&M Professionals”) worked closely with the Debtors’

management and other professionals in assisting with the myriad requirements of these chapter 11

cases. Consequently, A&M developed significant relevant experience and expertise regarding the

Debtors and the unique circumstances of this case. For these reasons, A&M was both well

qualified and uniquely suited to deal effectively and efficiently with matters that might have arisen

in the context of the cases. Accordingly, the retention of A&M on the terms and conditions set

forth herein is necessary and appropriate, is in the best interests of the Debtors’ estates, creditors,

and all other parties in interest, and should be granted in all respects.

                                              Scope of Services

                 9.       The Debtors’ prepetition engagement letter (the “Engagement Letter”) with

A&M is attached as Exhibit 1 to the Order, the terms of which govern the Debtors’ and

Reorganized Debtors’ retention of A&M except as explicitly set forth herein or in any order

granting this Application. 3

                 10.      The Debtors have chosen Lazard Frères & Co. LLC (“Lazard”) to act as its

investment banker. A&M has worked closely with Lazard to prevent any duplication of efforts in

the course of advising the Debtors and the Reorganized Debtors.

                 11.      Pursuant to the Engagement Letter, among other things, A&M will provide

assistance to the Debtors with respect to management of the overall restructuring process, the

development of ongoing business and financial plans and supporting restructuring negotiations




3   The summaries of the Engagement Letter contained in this Application are provided for purposes of convenience
    only. In the event of any inconsistency between the summaries contained herein and the terms and provisions of
    the Engagement Letter, the terms of the Engagement Letter shall control. Capitalized terms used but not
    otherwise defined in the summaries of the Engagement Letter contained herein shall have the meanings ascribed
    to such terms in the Engagement Letter.




                                                        4
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 5 of 33




among the Debtors, their advisors and their creditors with respect to an overall exit strategy for

their chapter 11 cases.

               12.        In addition, A&M will provide such restructuring support services as A&M

and the Debtors shall deem appropriate and feasible in order to manage and advise the Debtors in

the course of these chapter 11 cases, including, but not limited to:

               (a)        assistance to the Debtors in the preparation of financial-related disclosures
                          required by the Court, including Monthly Operating Reports;

               (b)        assistance to Debtors’ management team and counsel focused on the
                          coordination of resources related to the ongoing reorganization effort;

               (c)        assistance in the preparation of financial information for distribution to
                          creditors and others, including, but not limited to, cash flow projections and
                          budgets, cash receipts and disbursement analysis, analysis of various asset
                          and liability accounts, and analysis of proposed transactions for which
                          Court approval is sought;

               (d)        attendance at meetings and assistance in discussions with potential
                          investors, banks, and other secured lenders, any official committee(s)
                          appointed in these chapter 11 cases, the United States Trustee, other parties
                          in interest and professionals hired by same, as requested;

               (e)        assistance in the preparation of information and analysis necessary for the
                          confirmation of a plan of reorganization in these chapter 11 cases, including
                          information contained in the disclosure statement; and

               (f)        rendering such other general business consulting or such other assistance as
                          Debtors’ management or counsel may deem necessary consistent with the
                          role of a financial advisor to the extent that it would not be duplicative of
                          services provided by other professionals in this proceeding.

                                       A&M’s Disinterestedness

               13.        To the best of the Reorganized Debtors’ knowledge, information, and

belief, other than as set forth in the Declaration of Jonathan C. Hickman (the “Hickman

Declaration”), attached hereto as Exhibit A, A&M: (i) has no connection with the Debtors, their

creditors, other parties-in-interest, or the attorneys or accountants of any of the foregoing, or the

United States Trustee for the Southern District of Texas (the “U.S. Trustee”) or any person



                                                    5
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 6 of 33




employed in the Office of the U.S. Trustee; (ii) does not hold any interest adverse to the Debtors’

estates; and (iii) believes it is a “disinterested person” as defined by section 101(14) of the

Bankruptcy Code.

               14.      Accordingly, the Reorganized Debtors believe that A&M is “disinterested”

as such term is defined in section 101(14) of the Bankruptcy Code.

                                           Terms of Retention

               15.      Subject to approval by the Court, the Reorganized Debtors propose to

employ and retain A&M to serve as the Debtors’ and Reorganized Debtors’ financial advisor on

the terms and conditions set forth in the Engagement Letter.

               16.      Compensation. In accordance with the terms of the Engagement Letter,

A&M will be paid by the Debtors for the services of the A&M Professionals at their customary

hourly billing rates which shall be subject to the following ranges:4


                                           Restructuring:
                            Managing Directors            $925 – 1,200
                            Directors                      725 – 900
                            Analysts / Associates          425 – 700
                                    Case Management Services:
                            Managing Directors            $875 – 1,100
                            Directors                     700 – 850
                            Analysts / Associates         400 – 625


               17.      Such rates and ranges shall be subject to adjustment annually at such time

as A&M adjusts its rates generally.

               18.      In addition, A&M will be reimbursed for the reasonable out-of-pocket

expenses of the A&M Professionals incurred in connection with this assignment, such as travel,



4      The rates listed in this Application reflect A&M’s annual rate increase implemented on January 1, 2021.




                                                       6
         Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 7 of 33




lodging, third party duplications, messenger and telephone charges. In addition, A&M shall be

reimbursed for the reasonable fees and expenses of its counsel incurred in connection with the

preparation and approval of this Application. All fees and expenses due to A&M will be billed in

accordance with the relevant sections of the Bankruptcy Code, Bankruptcy Rules and the Local

Rules.

               19.    Indemnification. As a material part of the consideration for which the A&M

Professionals have agreed to provide the services described herein, the Debtors have agreed to the

indemnification provisions attached to the Engagement Letter.

                                               Fees

               20.    The Reorganized Debtors understand that A&M intends to apply to the

Court for allowance of compensation and reimbursement of expenses for its financial advisory

services in accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, corresponding Local Rules, orders of this Court and guidelines established by the U.S.

Trustee.

               21.    A&M received $300,000 as a retainer in connection with preparing for and

conducting the filing of these chapter 11 cases, as described in the Engagement Letter. In the 90

days prior to the Petition Date, A&M received retainers and payments totaling $2,490,166 in the

aggregate for services performed for the Debtors. A&M has applied these funds to amounts due

for services rendered and expenses incurred prior to the Petition Date. A precise disclosure of the

amounts or credits held, if any, as of the Petition Date will be provided in A&M’s first and final

fee application for postpetition services and expenses to be rendered or incurred for or on behalf

of the Debtors. The unapplied residual retainer, which is estimated to total approximately

$329,372.50, will not be segregated by A&M in a separate account, and will be held until the end

of these chapter 11 cases and applied to A&M’s finally approved fees in these proceedings.



                                                7
        Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 8 of 33




               22.     Given the numerous issues that A&M is required to address in the

performance of their services, A&M’s commitment to the variable level of time and effort

necessary to address all such issues as they arise, and the market prices for such services for

engagements of this nature in an out-of-court context, as well as in chapter 11, the fee arrangements

set forth herein are reasonable under the standards set forth in section 328(a) of the Bankruptcy

Code.

                                       Applicable Authority

               23.     The retention of A&M under the terms described herein is appropriate under

sections 327(a), 328, and 1107(b) of the Bankruptcy Code. Section 327(a) of the Bankruptcy Code

empowers the trustee, with the Court’ s approval, to employ professionals “that do not hold or

represent an interest adverse to the estate, and that are disinterested persons, to represent or assist

the trustee in carrying out the trustee’s duties under this title.” 11 U.S.C. § 327(a). Section 101(14)

of the Bankruptcy Code defines a “disinterested person” as a person that:

               (a)     is not a creditor, an equity security holder, or an insider;

               (b)     is not and was not, within 2 years before the date of the filing of the petition,

a director, officer, or employee of the debtor; and

               (c)     does not have an interest materially adverse to the interest of the estate or

of any class of creditors or equity security holders, by reason of any direct or indirect relationship

to, connection with, or interest in, the debtor, or for any other reason.

11 U.S.C. § 101(14).

               24.     Further, section 1107(b) of the Bankruptcy Code provides that “a person is

not disqualified for employment under section 327 of this title by a debtor in possession solely

because of such person’s employment by or representation of the debtor before the commencement




                                                  8
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 9 of 33




of the case.” 11 U.S.C. § 1107(b). A&M’s prepetition relationship with Debtors is therefore not

an impediment to A&M’s retention as Reorganized Debtors’ postpetition financial advisor.

               25.     Section 328(a) of the Bankruptcy Code authorizes the employment of a

professional person “on any reasonable terms and conditions of employment, including on a

retainer . . .” 11 U.S.C. § 328(a). The terms and conditions of A&M’s retention as described

herein, including the proposed compensation and indemnification terms, are reasonable and in

keeping with the terms and conditions typical for engagements of this size and character. Since

the Debtors required substantial assistance with the reorganization process, it is reasonable for the

Debtors and the Reorganized Debtors to seek to employ and retain A&M to serve as its financial

advisor on the terms and conditions set forth herein.

                                              Notice

               26.     The Reorganized Debtors will provide notice of this Application to: (a) the

United States Trustee for the Southern District of Texas; (b) the holders of the 30 largest unsecured

claims against the Debtors (on a consolidated basis); (c) the administrative agent under the ABL

Facility and counsel thereto; (d) the administrative agent under the Debtors’ prepetition term loan

facilities and counsel thereto; (e) counsel to the Ad Hoc First Lien Term Lender Group; (f) counsel

to the Ad Hoc Crossover Lender Group; (g) counsel to the Sponsor; (h) the United States

Attorney’s Office for the Southern District of Texas; (i) the Internal Revenue Service; (j) the

United States Securities and Exchange Commission; (k) the state attorneys general for states in

which the Debtors conduct business; and (l) any party that has requested notice pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested, no other or further notice need

be given.




                                                 9
      Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 10 of 33




       WHEREFORE, the Reorganized Debtors request that the Court enter an order, granting

the relief requested in this Application and granting such other and further relief as is appropriate

under the circumstances.

Dated: March 8, 2021                               /s/ William Langley
                                                   William Langley
                                                   Belk, Inc.,
                                                   Chief Financial Officer




                                                 10
      Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 11 of 33




                                     Certificate of Service


       I certify that on March 8, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Kristhy M. Peguero
                                                      Kristhy M. Peguero
Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 12 of 33




                             Exhibit A

                 Declaration of Jonathan C. Hickman
             Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 13 of 33




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                   )
    In re:                                                         ) Chapter 11
                                                                   )
                         1
    BELK, INC., et al.,                                            ) Case No. 21-30630 (MI)
                                                                   )
                             Reorganized Debtors.                  ) (Jointly Administered)
                                                                   )

                   DECLARATION OF JONATHAN C. HICKMAN
             IN SUPPORT OF REORGANIZED DEBTORS’ APPLICATION
              TO EMPLOY AND RETAIN ALVAREZ & MARSAL NORTH
      AMERICA, LLC AS FINANCIAL ADVISOR PURSUANT TO SECTIONS 327(a)
     AND 328 OF THE BANKRUPTCY CODE EFFECTIVE AS OF FEBRUARY 23, 2021


I, Jonathan C. Hickman, being duly sworn, hereby states as follows:

             1.    I am a Managing Director with Alvarez & Marsal North America, LLC (together

with employees of its affiliates (all of which are wholly-owned by its parent company and

employees), its wholly owned subsidiaries, and independent contractors, “A&M”), a restructuring

advisory services firm with numerous offices throughout the country. I submit this declaration on

behalf of A&M (the “Declaration”) in support of the Reorganized Debtors’ Application to Employ

and Retain Alvarez & Marsal North America, LLC as Financial Advisor Pursuant to Sections

327(a) and 328 of the Bankruptcy Code Effective as of February 23, 2021 (the “Application”)2 on

the terms and conditions set forth in the Application and the engagement letter between Debtors




1     A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
      Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.

2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
      Application.
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 14 of 33




and A&M attached to the Order as Exhibit 1 (the “Engagement Letter”). Except as otherwise

noted,3 I have personal knowledge of the matters set forth herein.

                                      Disinterestedness and Eligibility

                  2.       A&M together with its affiliates (the “Firm”) utilize certain procedures

(“Firm Procedures”) to determine the Firm’s relationships, if any, to parties that may have a

connection to a client debtor. In implementing the Firm Procedures, the following actions were

taken to identify parties that may have connections to the Debtors, and the Firm’s relationship with

such parties:

                (a)     A&M requested and obtained from the Debtors extensive lists of interested
parties and significant creditors (the “Potential Parties in Interest”). The list of Potential Parties in
Interest which A&M reviewed is annexed hereto as Schedule 1. The Potential Parties in Interest
reviewed include, among others, the Debtors, prepetition lenders, officers, directors, the thirty (30)
largest unsecured creditors of the Debtors (on a consolidated basis), significant suppliers, and
parties holding ownership interests in the Debtors.

                (b)     A&M then compared the names of each of the Potential Parties in Interest
to the names in its master electronic database of the Firm’s current and recent clients (the “Client
Database”). The Client Database generally includes the name of each client of the Firm, the name
of each party who is or was known to be adverse to the client of the Firm in connection with the
matter in which the Firm is representing such client, the name of each party that has, or had, a
substantial role with regard to the subject matter of the Firm’s retention, and the names of the Firm
professionals who are, or were, primarily responsible for matters for such clients.

                 (c)    An email was issued to all Firm professionals requesting disclosure of
information regarding: (i) any known personal connections between the respondent and/or the
Firm on the one hand, and certain significant Potential Parties in Interest or the Debtors, on the
other hand,4 (ii) any known connections or representation by the respondent and/or the Firm of any


3   Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at A&M
    and are based on information provided by them.

4   In reviewing its records and the relationships of its professionals, A&M did not seek information as to whether
    any A&M professional or member of his/her immediate family: (a) indirectly owns, through a public mutual fund
    or through partnerships in which certain A&M professionals have invested but as to which such professionals
    have no control over or knowledge of investment decisions, securities of the Debtors or any other party in interest;
    or (b) has engaged in any ordinary course consumer transaction with any party in interest. If any such relationship
    does exist, I do not believe it would impact A&M’s disinterestedness or otherwise give rise to a finding that A&M
    holds or represents an interest adverse to the Debtors’ estates. It is also noted that in the course of our review it
    came to A&M’s attention that A&M personnel hold de minimis investments, representing not more than 0.01%
                                                           2
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 15 of 33




of those Potential Parties in Interest in matters relating to the Debtors; and (iii) any other conflict
or reason why A&M may be unable to represent the Debtors.

             (d)    Known connections between the Firm and the Potential Parties in Interest
were compiled for purposes of preparing this Declaration. These connections are listed in
Schedule 2 annexed hereto.

                 3.           As a result of the Firm Procedures, I have thus far ascertained that, except

as may be set forth herein, upon information and belief, if retained, A&M:

                 (a)    is not a creditor of the Debtors (including by reason of unpaid fees for
prepetition services),5 an equity security holder of the Debtors (except certain Firm employees may
own de minimis amounts representing not more than 0.01% of the equity interests in the related
entity), or an “insider” of the Debtors, as that term is defined in section 101(31) of the Bankruptcy
Code;

                (b)      is not, and has not been, within 2 years before the date of the filing of the
petition, a director, officer, or employee of the Debtors; and

                (c)     does not have an interest materially adverse to the interests of the Debtors’
estates, or of any class of creditors or equity security holders, by reason of any direct or indirect
relationship to, connection with, or interest in, the Debtors, or for any other reason.

                 4.           As can be expected with respect to any international professional services

firm such as A&M, the Firm provides services to many clients with interests in the Debtors’

chapter 11 cases. To the best of my knowledge, except as indicated below, the Firm’s services for

such clients do not relate to the Debtors’ chapter 11 cases.

                 5.           In addition to the relationships disclosed on Schedule 2, I note that:
                (a)     The following disclosure describes the connections between a private equity
business affiliated with A&M, known as “A&M Capital” and certain Potential Parties in Interest.

                         i.      Alvarez & Marsal Inc. (“A&M Inc.”), an entity controlled by Bryan
                                 Marsal and Antonio Alvarez II, is the majority owner of Alvarez &
                                 Marsal Holdings, LLC (“A&M Holdings”). A&M Holdings is the sole
                                 owner of A&M. Messrs. Marsal and Alvarez comprise the Board of


    of the equity interests in the related entity, in various parties in interest, including but not limited to Bank of
    America, Deutsche Bank, IBM, JP Morgan, Microsoft Corporation, Nice USA Inc., US Bank and Wells Fargo.

5   See paragraph 11 below.

                                                          3
       Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 16 of 33




                            Managers of A&M Holdings and two of the Board of Managers of
                            A&M. Messrs. Marsal and Alvarez, together with A&M Inc., indirectly
                            control a significant interest in the general partner of A&M Capital, a
                            private equity investment firm affiliated with A&M through its common
                            management and ownership, and participation of employees described
                            herein which manages various funds (the “A&M Capital Funds”). Also,
                            certain A&M employees have invested in limited partnership interests
                            in the A&M Capital Funds and, indirectly, their general partners and,
                            from time to time, A&M and/or its professional service provider
                            affiliates provide services to the A&M Capital Funds. The investments
                            of the A&M Capital Funds are private equity investments in companies
                            (all of whom are unrelated to the Debtors and these chapter 11 cases).
                      ii.   The Client Database contains conflicts information for A&M and its
                            professional service provider affiliates and subsidiaries. If any
                            connection between A&M Capital and the Debtors or Potential Parties
                            in Interest was reflected in the A&M Client Database, A&M’s
                            disclosures would also include those results. Though no A&M Capital
                            portfolio company is a Potential Party in Interest, it is possible that
                            A&M Capital’s portfolio companies have connections to the Potential
                            Parties in Interest unrelated to the Debtors’ cases that are not entered
                            into the Client Database. For example, the Client Database does not
                            track A&M Capital portfolio companies’ contractual relationships,
                            utility providers, etc.

                (b) As set forth on Schedule 2, Kirkland & Ellis LLP (“K&E”) currently
represents A&M and/or its affiliates in matters unrelated to the Debtors and these chapter 11 cases.
In addition to K&E’s representations of certain A&M affiliates (including A&M Inc., A&M
Capital and the A&M Capital Funds) certain partners or other persons or entities associated with
K&E (“K&E Persons”) have invested in the A&M Capital Funds. Each K&E Person that has
invested in the A&M Capital Funds holds less than one percent of the A&M Capital Funds.

                 (c)       JPMorgan Chase Bank, N.A. (“JPMC”) together with certain of its affiliates
(collectively, “JPM”) and Wells Fargo Bank, National Association (“WFBNA”) together with
certain of its affiliates (collectively, “Wells Fargo”) are Potential Parties in Interest. Under a credit
facility (the “Credit Facility”) to A&M’s parent company A&M Holdings: WFBNA is
administrative agent, swingline lender and issuing lender, JPMC is a syndication agent and
participating lender and Wells Fargo Securities, LLC and J.P. Morgan Securities LLC are joint
lead arrangers and joint book runners. In addition to the receipt of interest in their capacity as a
lender under the Credit Facility, Wells Fargo and JPM have received certain customary and
negotiated fees and reimbursement of expenses in connection with their roles under the Credit
Facility.

              (d)     A&M provided financial advisory services to the unsecured creditors
committee of Potential Parties in Interest LSC Communications and Hollander Sleep Products.



                                                   4
      Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 17 of 33




                (e)     A&M was engaged to provide financial advisory services to Centric Brands
and its affiliates, including Potential Party in Interest, KHQ Investment LLC (“ Centric”) in
connection with their Chapter 11 cases. Centric is a vendor to the Debtors. A&M’s work for
Centric included management and other advice related to receivables including the Debtors’
receivables. A&M will recuse itself from any litigation or dispute related to the Debtors.

               6.      Further, as part of its diverse practice, the Firm appears in numerous cases

and proceedings, and participates in transactions that involve many different professionals,

including attorneys, accountants, and financial consultants, who represent claimants and parties-

in-interest in the Debtors’ chapter 11 cases. Further, the Firm has performed in the past, and may

perform in the future, advisory consulting services for various attorneys and law firms, and has

been represented by several attorneys and law firms, some of whom may be involved in these

proceedings. Based on our current knowledge of the professionals involved, and to the best of my

knowledge, none of these relationships create interests materially adverse to the Debtors in matters

upon which A&M is to be employed, and none are in connection with these cases.

               7.      To the best of my knowledge, no employee of the Firm is a relative of, or

has been connected with, the U.S. Trustee in this district or its employees.

               8.      Accordingly, to the best of my knowledge, A&M is a “disinterested person”

as that term is defined in section 101(14) of the Bankruptcy Code, in that A&M: (i) is not a

creditor, equity security holder, or insider of the Debtors; (ii) was not, within two years before the

date of filing of the Debtors’ chapter 11 petitions, a director, officer, or employee of the Debtors;

and (iii) does not have an interest materially adverse to the interest of the Debtors’ estates or of

any class of creditors or equity security holders.

                                          Compensation

               9.      Subject to Court approval and in accordance with the applicable provisions

of the Bankruptcy Code, the Bankruptcy Rules, applicable U.S. Trustee guidelines, and the Local


                                                     5
      Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 18 of 33




Rules, A&M will seek from the Reorganized Debtors payment for compensation on an hourly

basis and reimbursement of actual and necessary expenses incurred by A&M. A&M’s customary

hourly rates as charged in bankruptcy and non-bankruptcy matters of this type by the professionals

assigned to this engagement are outlined in the Application. These hourly rates are adjusted

annually.

               10.    To the best of my knowledge, (i) no commitments have been made or

received by A&M with respect to compensation or payment in connection with these cases other

than in accordance with applicable provisions of the Bankruptcy Code and the Bankruptcy Rules,

and (ii) A&M has no agreement with any other entity to share with such entity any compensation

received by A&M in connection with these chapter 11 cases.




                                                6
      Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 19 of 33




              11.     By reason of the foregoing, I believe A&M is eligible for employment and

retention by the Debtors and the Reorganized Debtors pursuant to sections 327(a) (as modified by

sections 1107(b)), 328, 330 and 331 of the Bankruptcy Code and the applicable Bankruptcy Rules

and Local Rules.

 Dated: March 8, 2021                              Respectfully submitted,

                                                /s/ Jonathan C. Hickman
                                               Jonathan C. Hickman
                                               Managing Director of Alvarez & Marsal North
                                               America, LLC




                                               7
Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 20 of 33




                              Schedule 1

                  List of Potential Parties in Interest
     Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 21 of 33

                                 Schedule 1


5% or More Equity Holders
 SYCAMORE PARTNERS                        Banks/Lender/UCC Lien Parties/Administrative
                                          Agents
Bankruptcy Judges & Staff                   1828 CLO LTD.
  ALONZO, ALBERT                            3M EMPLOYEE RETIREMENT INCOME PLAN
  ANDRESEN, JEANNIE                         AMERICAN MONEY MANAGEMENT
  BRIAN F. KENNEY                           AMMC CLO AND AFFILIATES
  CASTRO, ANA                               APEX CREDIT PARTNERS AND AFFILIATES
  CHAVEZ, JEANNIE                           ARCH STREET CLO, LTD.
  CHIEF JUDGE DAVID R. JONES                ASSURED INVESTMENT MANAGEMENT LLC
  CONRAD, TRACEY                            AXIS SPECIALTY LIMITED
  DO, LINHTHU                               BANK OF AMERICA NA
  FRANK J. SANTORO                          BARCLAYS BANK PLC
  JUDGE CHRISTOPHER M. LOPEZ                BAYCITY ALTERNATIVE INVESTMENT
  JUDGE EDUARDO V. RODRIGUEZ              FUNDS SICAV-SIF-BAYCITY US SENIOR LOAN
                                          FUND
  JUDGE JEFFREY P. NORMAN                   BIRCHWOOD PARK CLO, LTD.
  JUDGE MARVIN ISGUR                        BLACK DIAMOND CAPITAL MANAGEMENT
  KEITH L. PHILLIPS                       AND AFFILIATES
  KEVIN R. HUENNEKENS                       BLACKSTONE DEBT ADVISORS (GSO
                                          CAPITAL PARTNERS)
  KLINETTE H. KINDRED
                                            BLACKSTONE GROUP INC.
  LAWS, TYLER
                                            BLAIR FUNDING LLC
  MILLER, ELIZABETH
                                            BLUE CROSS AND BLUE SHIELD OF FLORIDA
  OCHSNER, NATHAN                         INC
  PICOTA, KIMBERLY                          BLUEMOUNTAIN CLO AND AFFILIATES
  PORTILLO, VRIANA                          BLUEMOUNTAIN FUJI AND AFFILIATES
  RIOS, MARIO                               BMO HARRIS BANK, N.A.
  SALDANA, ROSARIO                          BNP PARIBAS ASSET MANAGEMENT UNITED
  STEPHEN C. ST. JOHN                     STATES
                                            BNPP IP CLO AND AFFILIATES
  WILLIAM C. REDDEN
                                            BOWMAN PARK CLO, LTD.
                                            CALIFORNIA STREET CLO AND AFFILIATES
Bankruptcy Professionals
                                            CANARAS CAPITAL MANAGEMENT LLC
  EVERCORE INC.
                                            CAPITAL ONE BUSINESS CREDIT CORP.
  EVERCORE LLC
                                            CARLYLE INVESTMENT AND AFFILIATES
  KIRKLAND & ELLIS LLP
                                            CENT CLO AND AFFILIATES
  LATHAM & WATKINS, LLP
                                            CITY NATIONAL ROCHDALE FUNDS-CITY
  LAZARD LTD                              NATIONAL ROCHDALE FIXED INCOME
  MORGAN, LEWIS & BOCKIUS LLP             OPPORTUNITIES FUND
  O’MELVENY & MYERS LLP                     COLUMBIA CENT AND AFFILIATES
  PJT PARTNERS                              COLUMBIA FUNDS SERIES TRUST AND
  WILLKIE FARR & GALLAGHER LLP            AFFILIATES
                                            COLUMBIA MANAGEMENT INVESTMENT
                                          ADVISERS, LLC
                                            CORK STREET CLO DESIGNATED ACTIVITY
                                          COMPANY
                                            CPS MANAGERS MASTER FUND LP
                                            CUMBERLAND PARK CLO, LTD.
    Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 22 of 33

                                   Schedule 1

  CUTWATER AND AFFILIATES                       KATRIONA INVESTMENT PTE LTD
  CVC CREDIT PARTNERS AND AFFILIATES            KKR & CO. INC. AND AFFILIATES
  DEUTSCHE ASSET MANAGEMENT, INC.               KKR CLO AND AFFILIATES
SYNDICATED LOANS FROM FLAGSHIP CAPITAL
                                              KKR TFO PARTNERS LP
CORPORATION AND AFFILIATES
                                              LOCKWOOD GROVE CLO, LTD.
  DORCHESTER PARK CLO DESIGNATED
ACTIVITY COMPANY                              MAINSTAY FUNDS TRUST AND AFFILIATES
  EAF COMPLAN II-PRIVATE DEBT                 MAVERICK ENTERPRISES, INC.
  ELLINGTON CLO AND AFFILIATES                MEDTRONIC HOLDINGS S.A R.L.
  EMERSON PARK CLO, LTD                       MENARD, INC.
  ENDURANCE SPECIALTY INSURANCE LTD.          MERCER FIELD II CLO LTD.
  EVANS GROVE CLO, LTD.                       MIDTOWN ACQUISITIONS LP
  EXELON STRATEGIC CREDIT HOLDINGS, LLC       MJX ASSET MANAGEMENT, LLC
  FIFTH THIRD BANK                            MJX ASSET MANAGEMENT, LLC - VENTURE
  FIRST EAGLE PRIVATE CREDIT AND            CLO AND AFFILIATES
AFFILIATES                                    MONARCH GROVE CLO, LTD.
  FLATIRON CLO 2015-1 LTD.                    MORGAN STANLEY BANK, N.A.
  FRANKLIN FLOATING RATE TRUST AND            MOUNTAIN VIEW CLO AND AFFILIATES
AFFILIATES                                    MUNICIPAL EMPLOYEES ANNUITY AND
  FS KKR CAPITAL CORP AND AFFILIATES        BENEFIT FUND OF CHICAGO
  GAM (LUXEMBOURG) S.A.-ZILUX FCP-SIF-        NASSAU CORPORATE CREDIT LLC AND
ZILUX SENIOR LOANS GLOBAL                   AFFILIATES
  GIC SPECIAL INVESTMENTS PTD LTD             NEW YORK CITY POLICE PENSION FUND
  GOLDMAN SACHS TRUST II-GOLDMAN              NEWARK BSL CLO 1, LTD.
SACHS MULTI-MANAGER NON-CORE FIXED            NEWSTAR ARLINGTON SENIOR LOAN
INCOME FUND                                 PROGRAM LLC
  GREAT AMERICAN INSURANCE COMPANY            NEWSTAR BERKELEY FUND CLO LLC
  GREAT AMERICAN LIFE INSURANCE               NEWSTAR EXETER FUND CLO LLC
COMPANY
                                              NEWSTAR FAIRFIELD FUND CLO LTD.
  GREYWOLF CAPITAL AND AFFILIATES
                                              NIKKO AM GLOBAL INVESTMENTS
  GSO CAPITAL PARTNERS LP AND AFFILIATES
                                            (CAYMAN)-HYFI AQUAMARINE LOAN FUND
  GUGGENHEIM PARTNERS INVESTMENT              NN (L) FLEX-SENIOR LOANS
MANAGEMENT, LLC AND AFFILIATES
                                              NOMURA CORPORATE FUNDING AMERICAS
  HAMILTON FINANCE LLC
                                            LLC
  HCA INC. MASTER RETIREMENT TRUST            NUT TREE CAPITAL AND AFFILIATES
  HEIN PARK CAPITAL MANAGEMENT LP AND         NUVEEN FUND AND AFFILIATES
AFFILIATES
                                              NYL INVESTORS LLC
  HEMPSTEAD II CLO LTD.
                                              NZCG FUNDING LIMITED
  HIGHLAND CAPITAL MANAGEMENT FUND
ADVISORS, L.P. AND AFFILIATES                 OAKTREE CAPITAL MANAGEMENT, L.P. AND
  I.A.M. NATIONAL PENSION FUND              AFFILIATES
                                              OREGON PUBLIC EMPLOYEES RETIREMENT
  INSIGHT NORTH AMERICA LLC
                                            FUND
  INTEL RETIREMENT PLANS COLLECTIVE           OZLM AND AFFILIATES
INVESTMENT TRUST
                                              PACIFIC LIFE INSURANCE COMPANY
  J.H. LANE PARTNERS, LP AND AFFILIATES
                                              PCOP II CAYMEN INVESTORS A LP
  JEFFERIES FINANCE LLC
                                              PCOP II TOPCO INTERMEDIATE B L.P.
  JEFFERIES LEVERAGED CREDIT PRODUCTS
LLC                                           PENSIONDANMARK
  JFIN CLO AND AFFILIATES                   PENSIONSFORSIKRINGSAKTIESELSKAB
                                              PINEBRIDGE INVESTMENTS
 JSCC HOLDINGS LLC
    Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 23 of 33

                                   Schedule 1


  POLAR BEAR FUND LP
  PRINCIPAL DIVERSIFIED REAL ASSET CIT          Debtors
  PRINCIPAL FUNDS INC.- DIVERSIFIED REAL        BEAR PARENT INC.
ASSET FUND                                      BELK ACCOUNTS RECEIVABLE, LLC
  PRISMA SPC HOLDINGS LTD AND AFFILIATES
                                                BELK ADMINISTRATION COMPANY
  PROVIDENT LIFE & ACCIDENT INSURANCE
COMPANY                                         BELK DEPARTMENT STORES LP
  PRUDENTIAL INSURANCE                          BELK ECOMMERCE LLC
  REGIONS BANK                                  BELK GIFT CARD COMPANY, LLC
  SALEM FIELDS CLO, LTD.                        BELK INTERNATIONAL, INC.
  SARANAC CLO AND AFFILIATES                    BELK MERCHANDISING LLC
  SCOF-2 LTD.                                   BELK SOURCING LLC
  SCULPTOR CAPITAL LP                           BELK STORES OF MISSISSIPPI LLC
  SEIX ADVISORS                                 BELK STORES OF VIRGINIA LLC
  SENECA PARK CLO, LTD.                         BELK STORES SERVICES, INC.
  SEVEN STICKS CLO LTD.                         BELK TEXAS HOLDINGS LLC
  SONOMA COUNTY EMPLOYEES' RETIREMENT           BELK, INC.
ASSOCIATION                                     BELK-SIMPSON CO OF GREENVILLE
  SOUTH CAROLINA RETIREMENT SYSTEMS
                                                THE BELK CENTER, INC.
GROUP TRUST
  SOUTH DOCK FUNDING DESIGNATED
ACTIVITY COMPANY                            Directors/Officers
  STRATEGIC CREDIT OPPORTUNITIES              DONALD L. HENDRICKS
PARTNERS, LLC                                 HYON PARK
  SYMPHONY ASSET MANAGEMENT AND
AFFILIATES                                    JACOB HAWKINS
  TACTICAL VALUE SPN-GLOBAL CREDIT            JILL FRIZZLY
OPPORTUNITIES L.P.                            LESLIE RIGGS
  TALL TREE INVESTMENT MANAGEMENT,            LISA M. HARPER
LLC
  TCI-SYMPHONY CLO AND AFFILIATES             NIR PATEL
  TD BANK, N.A.                               PAUL FOSSATI
  THACHER PARK CLO, LTD.                      PETER MIRANDI
  TRESTLES CLO AND AFFILIATES                 ROB SWEENEY
  U.S. BANK, NATIONAL ASSOCIATION             STACY S. GRAY
  UBS AG                                      STEVE PANAGOS
  VERGER CAPITAL FUND LLC                     WILLIAM R. LANGLEY
  VIRTUS ASSET TRUST-VIRTUS SEIX
FLOATING RATE HIGH INCOME FUND
  VISTA US SUBSIDIARY 1 FUND, LLC           Known Affiliates - JV
                                             FASHION INTERMEDIATE INC.
  VOYA CLO AND AFFILIATES
                                             FASHION HOLDINGS INTERMEDIATE LLC
  VOYA INVESTMENT MANAGEMENT AND
AFFILIATES                                   FASHION HOLDINGS LLC
  WELLFLEET CREDIT PARTNERS, LLC AND         FASHION TOP CO LLC
AFFILIATES
  WELLS FARGO BANK, N.A.
                                            Surety & Letters of Credit
  WILSHIRE INSTITUTIONAL MASTER FUND
                                            NORTH AMERICAN SPECIALTY INSURANCE
SPC-GUGGENHEIM ALPHA SEGREGATED
                                            COMPANY
PORTFOLIO
                                            WELLS FARGO CAPITAL FINANCE
     Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 24 of 33

                                 Schedule 1


                                              MERCHSOURCE LLC
U.S. Trustee Office                           MGF SOURCING US LLC
  ADRIAN DURAN                                MICHAEL KORS (USA) INC
  ALICIA BARCOMB                              ONE JEANSWEAR GROUP LLC
  B. ANNE HIERS                               PEM-AMERICA INC.
 BARBARA GRIFFIN                              PERFORMICS A DIVISION OF VN
 CHRISTY SIMMONS                              POLO RALPH LAUREN CORP
 CLARISSA WAXTON                              RALPH LAUREN CHILDRENSWEAR
 GENNY HENICKE                                RARE EDITIONS FOR GIRLS
 GLENN OTTO                                   RICHLINE GROUP
 GWEN SMITH                                   RUBY RD
 HA NGUYEN                                    SANTA FE APPAREL LLC
 HECTOR DURAN                                 SKECHERS USA INC.
 JACQUELINE BOYKIN                            UNDER ARMOUR
 JANA WHITWORTH                               VINATEX INTERNATIONAL JSC
 JAYSON B. RUFF                               WESTPOINT HOME INC
 JOHN. P. FITZGERALD III
 KEVIN M. EPSTEIN                         Vendors
 LINDA MOTTON                               A D SUTTON SONS INC
 LUCI JOHNSON-DAVIS                         ADIDAS AMERICA INC
 MICHAEL J. BUJOLD                          ALFRED DUNNER INC
 PATRICIA SCHMIDT                           ALL ACCESS APPAREL INC
 SHELLY R. THOMPSON                         AMEREX GROUP LLC
 STEPHEN STATHAM                            AMERICAN TEXTILE CO
 VALERIE GOODWIN                            ANYBILL FINANCIAL SERVICES
                                            AQ TEXTILES
 Top 30 Unsecured Creditors                 ARTHUR'S OF CHARLOTTE
 ALFRED DUNNER INC                          ATHRA NJ INC
 BRAHMIN LEATHER WORKS                      B H MULTI COLOR CORP MEMO
 CLINIQUE LABORATORIES                      BALI INTIMATES
 COLUMBIA SPORTSWEAR CO                     BANK OF AMERICA (I)
 ESTEE LAUDER INC.                          BANK OF AMERICA RETAIL GROUP COLL
 EUROITALIA USA INC                         BELK STORES SERVICES
 F & F APPAREL INT'L INC                    BELUGA INC
 FOOTWEAR UNLIMITED INC.                    BERNARD CHAUS INC
 FRED DAVID INT'L USA                       BH MULTI COM CORP MEMO
 G-III LEATHER FASHIONS INC.                BLUE CROSS & BLUE SHIELD OF
 HADDAD APPAREL GROUP LTD.                  BOBBI BROWN ESSENTIALS
 HAGGAR APPAREL CO.                         BRAHMIN LEATHER WORKS
 HANESBRANDS INC                            BRIGGS NEW YORK CORP
 IZOD                                       BYER CALIFORNIA
 JONES LANG LASALLE                         C F ENTERPRISES INC
 KEECO LLC                                  CA WASHINGTON LLC
 LF CENTENNIAL PTE LTD                      CALERES INC
  Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 25 of 33

                              Schedule 1

CAROL DAUPLAISE LTD                      ENGIE INSIGHT SERVICES INC
CARPENTER                                ENGLEWOOD MARKETING GROUP
CELEBRITY PINK (DIV) 2253 A              ESPN INC
CHANEL INC                               ESTEE LAUDER INC
CHARLES KOMAR SONS INC                   EUROITALY INC
CHARLES SCHWAB BANK                      EUROITALIA USA INC.
CHARLOTTE SPORTS FOUNDTION               EURO-PRO SALES COMPANY
CHRISTIAN DIOR PERFUMES                  EVOLUTION DESIGN LAB INC
CITY BY CITY CO INC                      EXPRESS SCRIPTS INC
CLARKS OF ENGLAND                        F F APPAREL INT'L INC
CLASSIC GRAPHICS INC                     F T APPAREL LLC
CLINIQUE LABORATORIES                    FASHION AVE KNITS INC
COACH SERVICES INC                       FEDERAL EXPRESS CORP
COLLECTION XIIX LTD                      FIFTH SUN
COLUMBIA SPORTSWEAR CO                   FOOTWEAR UNLIMITED INC
COMINT APPAREL GROUP LLC                 FOOTWEAR UNLIMITED INC
COMMISSION JUNCTION INC                  FORTUNE FOOTWEAR INC
CONAIR CORP                              FOSSIL INC
CONCORDE APPAREL CO LLC                  FRED DAVID INT'L USA
CONTACTUS LLC                            FRISCH & ASSOC CONSTRUCTION
CONTRACT LEASING CORP                    FRYE CO
CORPORATE CAPITAL MARKETS                GALE TRIANGLE INC
CORVEL CORPORATION                       GENERAL SPORTWEAR CO INC
CPA 18 LIMITED PARTNERSHIP               GENERATION CO
CURTIS INT'L LTD                         GERSON GERSON INC
CVM HOLDINGS LLC                         GIBI SYSTEMS INC
CVS PHARMACY INC                         G-III LEATHER FASHIONS INC
CYC NBT HSA CLEARING                     GILDAN BRANDED APPAREL SRL
D H DISTRIBUTING COMPANY                 GLAMORISE FOUNDATIONS INC
D.F.A. NY LLC                            GOLDEN TOUCH IMPORTS INC
DANNY NICOLE                             GRAEBEL RELOCATION SERVICES
DECKERS OUTDOOR CORP                     GRANT THORNTON LLC
DELTA DENTAL OF NORTH CAROL            SUTESCROWFORBELK
                                         GREEN MOUNTAIN COFFEE ROAST
DIRECTIONS TALENT AGENCY IN
                                         H H BROWN HERITAGE BRAND GR
DIVERSIFIED DISTRIBUTION SY
                                         H M S PRODUCTIONS INC
DOCKERS FOOTWEAR
                                         HADDAD APPAREL GROUP LTD
DOONEY BOURKE INC
                                         HAGGAR APPAREL CO
DYNAMIX GROUP INC
                                         HANES BRANDS INC
E E CO LTD
                                         HANESBRANDS INC
E S ORIGINALS INC
                                         HARMELIN & ASSOCIATES INC
EILEEN FISHER
                                         HARTE-HANKS DATA SERVICES L
ELIZABETH ARDEN INC
                                         HFC PRESTIGE
E-LO SPORTSWEAR
                                         HOLLANDER SLEEP PRODUCTS LL
EMPLOYBRIDGE HOLDING COMPAN
                                         HORIZON MEDIA INC
  Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 26 of 33

                              Schedule 1

HYBRID PROMOTIONS LLC                      LUCKY BRAND LLC
IBM CORP                                   MAERSK AGENCY U S A INC
ICROSSING INC                              MAIDENFORM INC
INOVOTEX LLC                               MAKE-UP ART COSMETICS
INOVOTEX LLC                               MALIBU DESIGN GROUP
INTERPARFUMS LUXURY BRANDS                 MAMIYE BROTHERS INC
INT'L BULLION MET BROK U                   MANHATTAN ASSOCIATES INC
INTRADECO APPAREL INC                      MARC FISHER FOOTWEAR
IZOD MENS                                  MBF HOLDINGS LLC
J B HUNT TRANSPORT INC                     MERCHSOURCE LLC
J B S LIMITED                              METROPOLITAN LIFE INSURANCE
J QUEEN NEW YORK INC                       MGF SOURCING LLC
JACLYN INC                                 MGF SOURCING US LLC
JACOBSON 5TH STREET LLC                    MICHAEL KORS (USA) INC
JACOBSON CHARLOTTE EAST LLC                MICROSOFT CORPORATION
JBL TRADING LLC                            MILCO INDUSTRIES INC
JOCKEY INT'L INC                           MILLWORK HOLDINGS CO INC
JOHN PAUL RICHARD INC                      MISS ELAINE INC
JOLT                                       MORGAN STANLEY SENIOR FUNDING, INC.
JONES LANG LASALLE AMERICAS                MY MICHELLE
JPMORGAN CHASE BANK N A                    NAUTICA INT'L INC
KAREN KANE INC                             NEW BALANCE ATHLET SHOE
KASPER GROUP LLC                           NIKE USA INC
KAYSER ROTH CORP                           NOTATIONS
KEECO LLC                                  NSA MEDIA INC
KELLY SERVICES INC                         ONE JEANSWEAR GROUP LLC
KHQ INVESTMENT LLC                         ONE JEANSWEAR GROUP LLC
KIEHL'S SINCE 1851                         ONE JEANSWEAR GROUP LLC
KITCHENAID INC                             ORACLE AMERICA INC
LANCOME                                    PACIFIC ALLIANCE USA
LAUREN RALPH LAUREN                        PAKSOUTH INC
LE VIAN CORP                               PAPERCUT CLOTHING
LEISURE MERCHANDISING CORP                 PAPILLON INTERNATIONAL INC
LENOX CORPORATION                          PARLUX FRAGRANCES INC
LEVIAN MEMO                                PAYPOOL LLC
LEVI'S                                     PEACOCK APPAREL GROUP INC
LF CENTENNIAL PTE LTD                      PEERLESS CLOTHING INT'L INC
LF SOURCING MILLWORK LLC                   PEM-AMERICA INC
LIFETIME BRANDS INC                        PERFORMANCE PACKAGING INC
LIMITED STORES LLC                         PERFORMICS A DIVISION OF VN
LOGIC INFORMATION SYSTEMS I                PHILLIPS VAN-HEUSEN CORP
L'OREAL USA S/D INC                        PLAYTEX APPAREL INC
LSC COMMUNICATIONS INC                     POLO RALPH LAUREN CORP
LT APPAREL GROUP                           PRICEWATERHOUSE COOPERS LLP
  Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 27 of 33

                              Schedule 1

PROVIDENT LIFE AND ACCIDENT                TATA AMERICA INTERNATIONAL
PUIG USA INC                               TAX COLLECTOR
PVH NECKWEAR INC                           TAX COLLECTOR
QUAD/GRAPHICS INC                          THE CHRISTMAN COMPANY
R M RICHARDS INC                           THE GAME LLC
RAFAELLA SPORTSWEAR                        THE JEWELRY GROUP INC
RALPH LAUREN CHILDRENSWEAR                 THE JEWELRY GROUP INC
RALPH LAUREN CORPORATION                   THE SAK
RANDA ACCESSORIES LEATHER G                TIARA INT'L
RANDA CORP/WEMCO INC                       TOMMY HILFIGER USA INC
RARE EDITIONS FOR GIRLS                    TOPLINE CORPORATION
RENFRO CORP                                TOPSON DOWNS OF CA INC
REPUBLIC CLOTHING                          TOTAL TRANSPORTATION OF MS
REVISE CLOTHING INC                        TOTES ISOTONER CORP
RICHLINE GROUP MEMO                        TRIANGLE SC LLC
ROB BRINSON                                TRI-TOP APPAREL MANUFACTURI
ROYAL HERITAGE HOME LLC                    U S BANK NATIONAL ASSOCIATI
ROYTEX INC                                 UNDER ARMOUR
RUBY RD                                    UNITED HEALTHCARE SERVICES
SALESFORCE COM INC                         UNITED PARCEL SERVICE
SAMSONITE LLC                              UNUM LIFE INSURANCE COMPANY
SANDER SALES ENTERPRISES LT                URBAN OUTFITTERS WHSLE INC
SANTA FE APPAREL LLC                       USPS
SARA LEE KNIT PRODUCTS                     VAN HEUSEN CO
SECRET CHARM LLC                           VANITY FAIR
SELECT BRANDS INCORPORATED                 VASYLI LLC
SHI INTERNATIONAL CORP                     VF JEANSWEAR
SHISEIDO AMERICAS CORPORATI                VINATEX INTERNATIONAL JSC
SKECHERS USA INC                           VINEYARD VINES
SNQS FAR-EAST PRIVATE LTD                  VOLUMECOCOMO APPAREL INC
SOUTHERN TELECOM INC                       WACOAL AMERICA INC
SPANX INC                                  WARNER'S
SPERRY TOP-SIDER INC                       WASTE MANAGEMENT NATIONAL S
STACY ADAMS SHOES                          WEST TOWN MALL LLC
STAFFMARK LLC                              WESTPOINT HOME INC
STEVE MADDEN                               WHITESAND
STEVEN MADDEN LTD                          WILLIAM CARTER CO
STONY APPAREL CORP                         WILLIS OF NEW YORK INC
STOREBOUND LLC                             WILLIS OF NORTH CAROLINA IN
STUDIO I                                   WILLIS TOWERS WATSON SOUTHE
SUGARTOWN WORLDWIDE LLC                    WORKDAY INC
SUPREME INT'L CORP                         WPP GROUP USA INC
SWANK INC                                  XPO LOGISTICS LLC
SYNNEX CORPORATION                         YELLOW BOX CORP
  Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 28 of 33

                              Schedule 1

ZCO
Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 29 of 33




                              Schedule 2

                Potential Connections or Related Parties
        Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 30 of 33

                                                        Schedule 2

Current and Former Clients of A&M                                   HCA Inc. Master Retirement Trust
and/or its Affiliates 1                                             Highland Capital Management Fund
3M Employee Retirement Income Plan                                     Advisors, L.P. and affiliates
Adidas America Inc.                                                 IBM Corp.
Apex Credit Partners and affiliates                                 J.B. Hunt Transport Inc.
Axis Specialty Limited                                              J.H. Lane Partners, LP and affiliates
Bank of America Retail Group                                        Jefferies Leveraged Credit Products LLC
Barclays Bank PLC                                                   Jones Lang Lasalle Americas
Black Diamond Capital Management                                    JPMorgan Chase Bank NA
BlueMountain CLO and affiliates                                     Kasper Group LLC
BMO Harris Bank, N.A.                                               Keeco LLC
BNP Paribas Asset Management                                        KKR TFO Partners LP
Capital One Business Credit Corp.                                   Lazard Ltd.
Carlyle Investment and affiliates                                   Lenox Corporation
Charles Schwab Bank                                                 Loreal Lancome
Columbia Sportswear Co.                                             Lucky Brand LLC
Conair Corp                                                         Maersk Agency USA Inc
CVC Credit Partners and affiliates                                  Maidenform Inc.
CVS Pharmacy Inc.                                                   Medtronic Holdings S.A.R.L.
Deckers Outdoor Corp.                                               Metropolitan Life Insurance
Delta Dental of North Carolina                                      MGF Sourcing LLC
Deutsche Asset Management, Inc.                                     Microsoft Corporation
Elizabeth Arden Inc                                                 Morgan Stanley Bank, N.A.
Endurance Specialty Insurance Ltd.                                  Nike USA Inc.
Engie Insight Services Inc.                                         Nomura Corporate Funding Americas LLC
ESPN Inc                                                            North American Specialty Insurance
Estee Lauder Inc.                                                      Company
Evercore Inc.                                                       Nuveen Fund and affiliates
Exelon Strategic Credit Holdings, LLC                               Oaktree Capital Management, L.P.
Federal Express Corp.                                               One Jeanswear Group LLC
Fifth Third Bank                                                    Oracle America Inc
First Eagle Private Credit                                          Pacific Alliance USA
Franklin Floating Rate Trust                                        Pacific Life Insurance Company
GIC Special Investments Ptd Ltd.                                    Pinebridge Investments
Goldman Sachs Trust II-Goldman Sachs                                Phillips Van-Heusen Corp
   Multi-Manager Non-Core Fixed Income                              Polo Ralph Lauren Corp.
   Fund                                                             Pricewaterhouse Coopers LLP
Grant Thornton LLC                                                  Prudential Insurance
Great American Insurance Company                                    Puig USA Inc.
Green Mountain Coffee Roast                                         Randa Accessories Leather G
Guggenheim Partners Investment                                      Regions Bank
   Management, LLC and affiliates                                   Salesforce.com Inc.
Harte-Hanks Data Services                                           Skechers USA Inc.

1 A&M and/   or an affiliate is currently providing or has previously provided certain consulting or interim management
services to these parties or their affiliates (or, with respect to those parties that are investment funds or trusts, to thei r
portfolio or asset managers or their affiliates) in wholly unrelated matters.
        Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 31 of 33

                                                       Schedule 2

Steve Madden                                                       Elizabeth Arden Inc
Sycamore Partners                                                  Endurance Specialty Insurance Ltd.
Tata America International                                         Engie Insight Services Inc.
TD Bank, N.A.                                                      E S Originals Inc
Tommy Hilfiger USA Inc.                                            Evercore Inc.
Total Transportation of MS                                         Exelon Strategic Credit Holdings, LLC
Totes Isotoner Corp.                                               Express Scripts Inc
U.S. Bank, National Association                                    Fifth Third Bank
UnitedHealthcare Services                                          First Eagle Private Credit
United Parcel Service                                              GAM (Luxembourg) S.A.-Zilux FCP-SIF
Unum Life Insurance Company                                           Zilux Senior Loans Global
Urban Outfitters Whsle Inc                                         GIC Special Investments Ptd Ltd.
Vasyli LLC                                                         Goldman Sachs Trust II-Goldman Sachs
Vineyard Vines                                                        Multi-Manager Non-Core Fixed Income
Voya CLO and affiliates                                               Fund
Warner’s (A Division of Warnaco Inc.’s)                            Greywolf Capital and affiliates
Wells Fargo Capital Finance                                        Guggenheim Partners Investment
Willis Towers Watson Southe                                           Management, LLC and affiliates
WPP Group USA Inc                                                  HCA Inc. Master Retirement Trust
XPO Logistics LLC                                                  Highland Capital Management Fund
                                                                      Advisors, L.P. and affiliates
Significant Equity Holders of Current                              IBM Corp.
and Former A&M Clients2                                            Intel Retirement Plans Collective Investment
3M Employee Retirement Income Plan                                    Trust
American Money Management                                          Jefferies Leveraged Credit Products LLC
Apex Credit Partners and affiliates                                Jones Lang Lasalle Americas
Axis Specialty Limited                                             JPMorgan Chase Bank NA
Bank of America Retail Group                                       KKR TFO Partners LP
Barclays Bank PLC                                                  Lazard Ltd.
Black Diamond Capital Management                                   Maersk Agency USA Inc
Blackstone Debt Advisors                                           Medtronic Holdings S.A.R.L.
BlueMountain CLO and affiliates                                    Metropolitan Life Insurance
BMO Harris Bank, N.A.                                              Microsoft Corporation
BNP Paribas Asset Management                                       MJX Asset Management, LLC
Capital One Business Credit Corp.                                  Morgan Stanley Bank, N.A.
Carlyle Investment and affiliates                                  Nikko AM Global Investments (Cayman) –
Charles Schwab Bank                                                   HYFI Aquamarine Loan Fund
Christian Dior Perfumes                                            Nomura Corporate Funding Americas LLC
Columbia Management Investment Advisers                            Nuveen Fund and affiliates
CVC Credit Partners and affiliates                                 Oaktree Capital Management, L.P.
CVS Pharmacy Inc.                                                  Prudential Insurance
Deutsche Asset Management, Inc.                                    Quad/Graphics Inc.

2These parties or their affiliates (or, with respect to those parties that are investment funds or trusts, their portfolio or
asset managers or other funds or trusts managed by such managers) are significant equity holders of clients or former
clients of A&M or its affiliates in wholly unrelated matters.
        Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 32 of 33

                                                      Schedule 2

Salesforce.com Inc.                                              PJT Partners
Sculptor Capital LP                                              Pricewaterhouse Coopers LLP
Sycamore Partners                                                Prudential Insurance
Synnex Corporation                                               TD Bank, N.A.
Tall Tree Investment Management, LLC                             U.S. Bank, National Association
Tata America International                                       Wells Fargo Capital Finance
TD Bank, N.A.                                                    Willis Towers Watson Southe
U.S. Bank, National Association                                  Willkie Farr & Gallagher LLP
Urban Outfitters Whsle Inc
Wells Fargo Capital Finance
Workday Inc.                                                     Significant Joint Venture Partners4
WPP Group USA Inc                                                3M Employee Retirement Income Plan
XPO Logistics LLC                                                Barclays Bank PLC
                                                                 Blackstone Debt Advisors
Professionals & Advisors 3                                       Carlyle Investment and affiliates
Bank of America Retail Group                                     Exelon Strategic Credit Holdings, LLC
Evercore Inc.                                                    IBM Corp.
Federal Express Corp.                                            JPMorgan Chase Bank NA
Grant Thornton LLC                                               KKR TFO Partners LP
Guggenheim Partners Investment                                   Microsoft Corporation
   Management, LLC and affiliates                                Tata America International
Jefferies Leveraged Credit Products LLC                          Wells Fargo Capital Finance
Jones Lang Lasalle Americas
JPMorgan Chase Bank NA
Kirkland & Ellis LLP                                             Board Members5
Latham & Watkins, LLP                                            Jill Frizzly
Lazard Ltd.
Mercer Field II CLO Ltd.
Metropolitan Life Insurance                                      Government and Regulatory 6
Morgan Lewis & Bockius LLP                                       USPS
Morgan Stanley Bank, N.A.
O’Melveny & Myers LLP
Oracle America Inc                                               A&M Vendors 7

3 These professionals have represented clients in matters where A&M was also an advisor (or provided interim
management services) to the same client. In certain cases, these professionals may have engaged A&M on behalf of
such client.

4These parties or their affiliates are significant joint venture partners of other clients or former clients of A&M or its
affiliates in wholly unrelated matters.

5These parties or their affiliates are board members of other clients or former clients of A&M or their affiliates in
wholly unrelated matters.

6 A&M and/or an affiliate is currently providing or has provided certain consulting or interim management services
to these government entities or regulatory agencies in wholly unrelated matters.

7 These parties or their affiliates provide or have provided products, goods and/or services (including but not limited
to legal representation) to A&M and/or its affiliates.
     Case 21-30630 Document 152 Filed in TXSB on 03/08/21 Page 33 of 33

                                     Schedule 2

Bank of America Retail Group
Blackstone Debt Advisors
BMO Harris Bank, N.A.
BNP Paribas Asset Management
Endurance Specialty Insurance Ltd.
Evercore Inc.
Federal Express Corp.
Goldman Sachs Trust II-Goldman Sachs
   Multi-Manager Non-Core Fixed Income
   Fund
Grant Thornton LLC
IBM Corp.
Jones Lang Lasalle Americas
JPMorgan Chase Bank NA
Kelly Services Inc.
Kirkland & Ellis LLP
Latham & Watkins, LLP
Metropolitan Life Insurance
Microsoft Corporation
Morgan Lewis & Bockius LLP
Nomura Corporate Funding Americas LLC
O’Melveny & Myers LLP
Oracle America Inc
Pricewaterhouse Coopers LLP
Prudential Insurance
Salesforce.com Inc.
SHI International Corp
Staffmark LLC
U.S. Bank, National Association
United Parcel Service
USPS
Wells Fargo Capital Finance
Willkie Farr & Gallagher LLP
